Case 4:20-mj-00343-PJC Document 1 Filed in USDC ND/OK on 09/30/20 Page 1 of 4

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DIsTRICTCouRT FJ J D

 

for the
Northern District of Oklahoma SEP 30 2020
United States of America ) Mark C. McCartt, Clerk
v. ) U.S. DISTRICT COURT
) Case No) -SH3-PVC_
) ~
)
Rebecca Raye Jackson )
Defendant(s)
CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 26, 2020 in the county of Tulsa in the
Norther District of Oklahoma, the defendant(s) violated:

 

Code Section Offense Description
18 USC 1151, 1153, and 2111 Robbery in Indian Country

This criminal complaint is based on these facts:
See Attached Affidavit

@ Continued on the attached sheet.

    

4
cr
f

ae

a 's signature
ad Moyer, FB roe
e anduttle

Printed ram
{ =
¢ i 's signature
City and state: Tulsa,OK Paul J. Sleary, United States Magistrate Judge

Sey Printed name and title

 

 

 
Case 4:20-mj-00343-PJC Document 1 Filed in USDC ND/OK on 09/30/20 Page 2 of 4

AFFIDAVIT

I, FBI Task Force Officer Chad Moyer, being duly sworn under oath, do hereby depose
and state:

INTRODUCTION AND AGENT BACKGROUND

l. I am a Task Force Officer with the Federal Bureau of Investigation. I have
been employed as a Tulsa Police Officer in Tulsa, Oklahoma since 1998. As a result of
my employment with the Tulsa Police Department, my duties include, but are not limited
to, the investigation and enforcement of robberies. I have received training in Indian
Country and violent crimes, and have investigated violent crimes in Indian country. | am
“an investigative or law enforcement officer of the United States" within the meaning
defined in 18 U.S.C. § 2510 (7), in that I am a Robbery Detective for the Tulsa Police
Department and authorized by law to conduct investigations of violent crimes.

2. As part of my duties as a Robbery Detective, I investigate criminal violations
relating to crime in Indian Country, to include robbery in violation of 18 U.S.C. §§ L151,
1153, and 2111 (Robbery in Indian Country). Based on my training and experience, |
know that it is a violation of Title 18 U.S.C. §§ 1151, 1153, 2111 for any person, within
the special maritime and territorial jurisdiction of the United States, by force and violence,
or intimidation, to take or attempt to take from the person or presence of another anything
of value.

3. The facts and statements in this affidavit are based in part on information
provided by other law enforcement officers and on my personal observations and training

and experience as a Robbery Detective for the Tulsa Police Department. Because this

 
Case 4:20-mj-00343-PJC Document 1 Filed in USDC ND/OK on 09/30/20 Page 3 of 4

affidavit is submitted for the limited purpose of establishing probable cause in support of
the attached complaint, this affidavit does not set forth each and every fact I have learned
during this investigation.

FACTS SUPPORTING PROBABLE CAUSE

4. The suspect is identified as Rebecca Raye Jackson. She has a date of birth of
xx/xx/1987. At all times relevant to the Complaint, Rebecca Jackson, according to the
Cherokee Nation of Oklahoma Citizenship Board, was and is a member of Cherokee
Nation.

5. That the incident occurred in Tulsa County, State of Oklahoma, within the
bounds of the Creek Nation Indian Reservation, which is considered Indian Country as
defined in Title 18 U.S.C § 1151.

6. That on September 26, 2020, Rebecca Jackson, by force and violence, or
intimidation, did take or attempt to take from the person or presence of another something
of value. Specifically, at approximately 1320 hours, Ms. Jackson and an accomplice lured
the victim, J.P., into their hotel room with the promise of sex. The hotel room was located
at the Super 8 Motel located in Northern District of Oklahoma at 3211S. 79th East Avenue,
Tulsa, OK. When the victim entered into the hotel room, Ms. Jackson’s accomplice locked
the door so that the victim could not escape. Ms. Jackson then produced a shotgun and
pointed the shotgun at the victim. Ms. Jackson demanded that the victim give her
everything in his pockets. At gunpoint, the victim gave Ms. Jackson his keys, wallet, and
cellular phone. Ms. Jackson took the items from the victim and left the room with her

accomplice.
Case 4:20-mj-00343-PJC Document 1 Filed in USDC ND/OK on 09/30/20 Page 4 of 4

t On September 27, 2020, Tulsa Police Detectives located both Ms. Jackson
and her accomplice in different hotel rooms near the location of the robbery. The shotgun
used by Ms. Jackson was found in the accomplice’s room during a consent search. The
victim, J.P., identified Ms. Jackson and her accomplice as the two individuals that robbed
him the night before on September 26, 2020.

CONCLUSION

8. That, to the best of my knowledge and belief, all statements made in this
affidavit are true and correct. Based on the foregoing facts, I believe probable cause exists
for the issuance of a criminal complaint and arrest warrant for Rebecca Raye Jackson for
violating Title 18 U.S.C. §§ 1151, 1153, and 2111.

Dated this oP day of September, 2020.

A Mbgbe-

Chad Moyer, igitors Officer
Federal Burearf Investigations

Sworn to before me this day of 7) Wi V
[sat

ted Sta ales a Judge

 
